Citation Nr: 0519942	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  00-09 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to April 
1945.  The veteran died in December 1999.  The appellant is 
the veteran's widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case was before the Board previously in January 2004 
when it was remanded for additional development.  The 
requested development has been completed.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate her claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by her and which portion, if any, 
VA would attempt to obtain on her behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

3.  The veteran died in December 1999, at the age of 80; the 
immediate cause of the veteran's death was aspiration 
pneumonia due to, or as a consequence of, cerebrovascular 
accident, due to, or as a consequence of, dementia.

4.  At the time of his death, the veteran was service 
connected for chronic conversion reaction manifested by 
headaches and somatization, evaluated as 30 percent disabling 
since June 1963.

5.  The veteran's service-connected disability did not cause 
or contribute substantially or materially to cause his death.

6.  The veteran's service-connected disability did not cause 
or aggravate any of the medical conditions that caused his 
death

7.  The veteran's death was not the result of disease or 
injury shown during his military service or within any 
applicable presumptive period thereafter.

8.  The veteran did not die of a service-connected 
disability, or have a total disability permanent in nature 
resulting from a service-connected disability, or die while a 
disability so evaluated was in existence.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.312 (2004).

2.  The basic criteria for entitlement to Dependency and 
Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 have 
not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  

As discussed below, VA fulfilled its duties to inform and 
assist the appellant on her claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In the present case, a substantially complete application for 
the appellant's claims was received on February 28, 2000.  
Thereafter, in a rating decision dated in March 2000, the 
appellant's claims were denied.  Only after that rating 
action was promulgated did VA, on January 31, 2004, provide 
notice to the appellant regarding what information and 
evidence is needed to substantiate her claims, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
her possession that pertains to the claims.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  While the notice 
provided to the appellant on January 31, 2004, was not given 
prior to the first AOJ adjudication of these claims, the 
notice was provided by VA at that time, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After that notice was 
provided, the case was readjudicated.  A Supplemental 
Statement of the Case (SSOC), re-adjudicating the appellant's 
claims was provided to her in April 2004.  This action 
essentially cured the error in the timing of the notice.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the appellant.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from VA dated on January 31, 2004, 
complied with these requirements.

As for VA's duty to assist a claimant, the veteran's service 
medical records, VA medical records, certificate of death, 
and private medical records have been obtained.  There is no 
indication that relevant (i.e., pertaining to treatment of 
the veteran prior to his death) records exist that have not 
been obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  A medical 
opinion regarding the cause of the veteran's death was 
obtained in February 2004.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  Further, VA's efforts have substantially 
complied with the instructions contained in the January 2004 
Remand from the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).  VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  Any "error" 
to the appellant resulting from this Board decision does not 
affect the merits of her claims or her substantive rights, 
for the reasons discussed above, and is therefore harmless.  
See 38 C.F.R. § 20.1102 (2004).  There is no reasonable 
possibility that further assistance to the appellant would 
substantiate her claims.  See 38 C.F.R. § 3.159(d) (2004).


Analysis

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to:  the 
veteran's service medical records, the certificate of death 
of the veteran, a February 2004 VA medical opinion, VA 
examination reports and private medical evaluations of the 
veteran over the course of his lifetime, contentions by the 
appellant and her representative, and records of VA treatment 
of the veteran during his lifetime.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show for 
each of her claims.

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must, singly or with some other condition, 
be the immediate or underlying cause, or be etiologically 
related thereto.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was an actual, causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  To establish 
service connection for a particular disability, the evidence 
must show that the disability resulted from disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 2002).  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  In addition, under section 3.310(a) of VA 
regulations, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

The veteran died in December 1999, at the age of 80.  
According to the death certificate, the immediate cause of 
the veteran's death was aspiration pneumonia due to, or as a 
consequence of, cerebrovascular accident, due to, or as a 
consequence of, dementia.  At the time of his death, the 
veteran was service connected for chronic conversion reaction 
manifested by headaches and somatization.

The appellant does not contend, nor does the evidence show, 
that the veteran's pneumonia or cerebrovascular accident was 
incurred during the veteran's military service or within any 
relevant presumptive period thereafter.  Rather, the 
appellant contends that the veteran's service-connected 
conversion reaction was a forerunner for the dementia that 
developed and led to his death.

In February 2004 a VA neuropsychiatrist reviewed the 
veteran's claims file.  The physician opined that it would be 
speculation to say that the veteran's dementia was caused by 
his service-connected psychiatric disorder.  The physician 
stated that the medical records in the claims file and the 
available medical literature contained no evidence that 
conversion reaction or anxiety reactions were risk factors or 
contributed to the development of dementia or Alzheimer's 
disease.  The physician explained that anxiety disorders were 
emotional disturbances and that dementia was the loss of 
cognitive abilities associated with impairments and 
functioning in a person's life.  There was no evidence that 
dementia could be caused by or aggravated by an 
anxiety/conversion disorder.

Although the appellant clearly believes that the veteran's 
service-connected conversion reaction contributed to his 
death or caused or aggravated his dementia that caused his 
death, her statements are not competent evidence to establish 
the cause of the veteran's death or dementia.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because the appellant is not shown to be a medical 
professional, she is not competent to make a determination 
that the veteran's service-connected conversion reaction led 
to his death or dementia.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Because there is no competent evidence relating the veteran's 
death to his military service or to his service-connected 
disability, or to a disability incurred during service or any 
applicable presumptive period thereafter, the appellant's 
claim for service connection must fail.  Accordingly, because 
the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death, the claim must be denied.  There is no 
benefit of the doubt that could be resolved in the 
appellant's favor.  


2.  1318 claim

Dependency and Indemnity Compensation (DIC) can be awarded 
based on a service-connected death, or as if the death were 
service-connected under the provisions of 38 U.S.C.A. § 1318.  
See, e.g., Green v. Brown, 10 Vet. App. 111, 115 (1997).  The 
widow of a deceased veteran may be entitled to DIC as if the 
veteran's death were service connected where the veteran's 
death was not caused by his own willful misconduct and he was 
in receipt of or entitled to receive (or but for receipt of 
military retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability that was either:  (1) continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of ten years or more immediately preceding death; (2) 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active service for a period of not 
less than five years immediately preceding death; (3) 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.  38 
U.S.C.A. § 1318 (West 2002).

The Board notes that prior to the filing of the appellant's 
claim on February 28, 2000, 38 C.F.R. § 3.22, the regulation 
implementing 38 U.S.C.A. § 1318, was amended effective 
January 21, 2000.  See 65 Fed. Reg. 3388 (January 21, 2000).  
The purpose of the January 2000 amendment was to make clear 
VA's conclusion that 38 U.S.C.A. § 1318 authorizes payment of 
DIC only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by that statute or would have established such a 
right if not for clear and unmistakable error by VA. 

Under 38 C.F.R. § 3.22, "entitled to receive" means that, 
at the time of death, the veteran had a service-connected 
disability rated by VA as totally disabling, but was not 
actually receiving compensation because:  (1) VA was paying 
the compensation to the veteran's dependents; (2) VA was 
withholding the compensation to offset an indebtedness of the 
veteran; (3) the veteran had not received total disability 
compensation solely because of clear and unmistakable error 
in a VA decision; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C.A. 
§ 1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to receive continued payments based on a 
total service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C.A. § 5308 but determines 
that benefits were payable under 38 U.S.C.A. § 5309.  
38 C.F.R. § 3.22 (2004).  In National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit upheld VA's interpretation of 
38 U.S.C.A. § 1318, as codified at 38 C.F.R. § 3.22 (2004), 
with certain exceptions that do not apply in this case, such 
as those involving new and material evidence.  Id. at 1379-
80.

The veteran was rated 30 percent disabled due to chronic 
conversion reaction manifested by headaches and somatization 
from June 1963 to his death in December 1999.  Therefore, he 
was not continuously evaluated as 100 percent disabled during 
the ten years prior to his death.  The veteran was not 
continuously evaluated as 100 percent disabled from the time 
of his discharge from service in April 1945 to his death.  
The veteran was not a former prisoner of war.  The appellant 
has not argued that any of the rating decisions confirming 
the disability evaluation assigned to the veteran's service-
connected disorder were clearly and unmistakably erroneous.  
Therefore, under the law, the appellant's claim must be 
denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 is denied.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


